DETAILED ACTION
This office action is in response to application with case number 16/751,826 (filed on 01/24/2020), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority of provisional patent application No. 62/796,690, filed on 01/25/2019.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 07/24/2020 & 11/03/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:
Claims 1-12, drawn to control system that control operation of one or more smart vehicle features, classified in G16Y 40/30.
Claims 12-17 & 18-20, drawn to control systems that determine an optimal network connection and control operation of one or more smart vehicle features, classified in H04L 12/28.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as controlling smart vehicle features (i.e., using existing secure wired and/or wireless connection). See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The patentably indistinct inventions I & II have acquired a separate status in the art in view of their different classification
The patentably indistinct inventions I & II have acquired a separate status in the art due to their dependency on divergent subject matter
The patentably indistinct inventions I & II require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Mrs. Ritu Singh on 03/04/2022 a provisional election was made with traverse to prosecute the invention of group I of controlling the operation of one or more smart vehicle features, i.e., claims 1-11. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
Claims 1-11 have been elected with traverse, and claim 12-20 has been withdrawn in the communication with Mrs. Ritu Singh on 03/04/2022. Accordingly, claims 1-11 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 143. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 142. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
¶[0024], recites “smart vehicle 102 (FIG. 2)”, which appears to be a typographical error and should read “smart vehicle 102 (FIG. 1)”.
¶[0024], recites “smart vehicle 102 (FIG. 3)”, which appears to be a typographical error and should read “smart vehicle 102 (FIG. 1)”.
¶[0058], recites “Vent Fans button 143”, which appears to be a typographical error, and should read “Vent Fans button 142” (see Drawings objects above).
¶[0062], recites “Vent Fans button 143”, which appears to be a typographical error, and should read “Vent Fans button 142” (see Drawings objects above).
Appropriate correction is required.

Claim Objections
Claims 1 & 11 are objected to because of the following informalities:  
Claim 1 recites “a smart mobile device comprising a software application tool including a user interface, the software application tool comprising a processor,” in line 5. it is not clear how a “software application tool” (i.e., software) can comprise a "processor" (i.e., hardware). It should be “a smart mobile device comprising a software application tool including a user interface, 
Claim 11 recites “wifi” in line 3. It should be “Wireless Fidelity (Wi-Fi)” (see rejection under U.S.C. §112(b) outlined below). 
Claim 11 recites “the LAN connection” in line 7. It should be “the wireless LAN connection”.
Claim 11 recites “the WAN connection” in line 11. It should be “the wireless WAN connection”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) because:
	Claims 1-11 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1 line 5, the term “software application tool comprising a processor” is not defined by the claim how a “software application tool” (i.e., software) but being “comprising a processor” (i.e., a hardware), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see Specification ¶[0022]).
Claims 2-11 are rejected for incorporating the error(s) of their respective base claims by dependency. 
Claim 11 recites the limitation “the LOS connectivity determination” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 contains the trademark/trade name “wifi” (i.e., Wi-Fi). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). 
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “access as wireless local area network (LAN) connection” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6 are rejected under 35 U.S.C. §102(a)(1) as being clearly anticipated by Publication No. KR 10-19334993 B1 by  Lee Min Won (hereinafter “Won”), which is found in the IDS submitted on 07/24/2020

As per claim 1, Won teaches a control system (see Fig. 1 [reproduced below for convenience]  & ¶[0025]: 1 shows a camper operating system according to an embodiment of the present invention), the control system comprising:
a smart vehicle, the smart vehicle comprising an Internet of Things (IoT) controller and one or more smart vehicle features communicatively coupled to the IoT controller (see Fig. 1 & ¶¶[0024]-[0025]: ¶25 a camping car [smart vehicle] operation system according to an embodiment of the present invention includes a user terminal 10, a gateway device 20, a black box 30, a plurality of IoT devices 40-1 and 40- 2, 40-3, ..., 40-N, and a camper operating device 50 [Internet of Things (IoT) controller]);
a smart mobile device comprising a software application tool including a user interface, the software application tool comprising a processor, the software application tool paired with the IoT controller (see Fig. 1 & ¶¶[0024]-[0029]: ¶25 a camping car operation system according to an embodiment of the present invention includes a user terminal 10 [smart mobile device], a gateway device 20, a black box 30, a plurality of IoT devices 40-1 and 40- 2, 40-3, ..., 40-N, and a camper operating device 50. ¶26 The user terminal 10 includes a plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N connected to the gateway device 20 through a service screen [user interface] provided in an application execution environment [software application tool], Quot; refers to a device that processes identification and change of status information for each of the devices. ¶27 The user terminal 10 may be, for example, a smart phone, a portable terminal, a mobile terminal, a personal digital assistant (PDA), a portable multimedia player (PMP), A telematics terminal, a navigation terminal, a personal computer, a notebook computer, a slate PC, a tablet PC, an ultrabook, a wearable device, A wireless terminal, a flexible terminal, and the like may be used as the wireless terminal, including, for example, a smartwatch, a smart glass, and a head mounted display (HMD). Any device on which a non-application can be installed can be included. ¶28 The gateway device 20 is connected to the user terminal 10 and the black box 30 and a plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N Refers to a device for establishing a network corresponding to an Internet of Things (IoT) network between connected devices by processing access to the Internet, for example, an AP (Access Point)); and
a non-transitory computer readable storage communicatively coupled to the processor, the non-transitory computer readable storage comprising instructions that, when executed by the processor, cause the control system to (see ¶[0106]: the steps of a method or algorithm descried in connection with the embodiments disclosed herein may be embodied directly in hardware, or may be embodied in a computer readable medium, in the form of a program instruction)
generate, by the IoT controller, environmental inputs with respect to the smart vehicle (see Fig. 1 & ¶¶[0013]-[0032]: ¶13 a collecting unit for collecting status information for checking the current status of each of the plurality of IOT apparatuses connected to the gateway apparatus and providing collected status information to the user terminal … ¶32 The plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N refer to devices that can be connected to the gateway device 20 while being mounted inside or outside the camcorder, A fire detection sensor, a gas leakage sensor, an indoor temperature/ humidity sensor, a solar charging system, an interior light control device, a heater control device, and a battery sensing device. May be all included, and see Fig. 2 [reproduced below for convenience] & ¶¶[0067]-[0073]: ¶67 the processing unit 54 detects the vacancy state in which the movement of the object or the object is not confirmed from the camper car internal image, The current state of at least a part of the plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N may be changed in accordance with the length of time during which the vacancy state is maintained … ¶71 the collecting unit 53 collects status information on a plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N. ¶72 More specifically, the collecting unit 53 is connected to a plurality of IOT apparatuses 40-1, 40-2, 40-3,..., 40-3 connected to the gateway apparatus 20 from the user terminal 10 connected to the gateway apparatus 20. 40-1, 40-2, ..., and 40-N, respectively, from the plurality of IOT devices 40-1, 40-2, 40-3, ..., 40- collects status information and provides the collected status information to the user terminal 10 so that the status information can be displayed on the service screen of the user terminal 10 … ¶73 the processing unit 54, at least a part or the plurality of IOT devices 40-1, 40-2, 40-3, ... , 40-N is displayed on the service screen of the user terminal 10. When the control signal is inputted, the current state of at least some of the IOT devices 40-1, 40-2, 40-3, ... , 40-N is changed in accordance with the input control signal), 
receive, by the software application tool, the environmental inputs with respect to the smart vehicle (see Fig. 1, Fig. 2 & ¶¶[0067]-[0073]: ¶67 the processing unit 54 detects the vacancy state in which the movement of the object or the object is not confirmed from the camper car internal image, The current state of at least a part of the plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N may be changed in accordance with the length of time during which the vacancy state is maintained … ¶71 the collecting unit 53 collects status information on a plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N. ¶72 More specifically, the collecting unit 53 is connected to a plurality of IOT apparatuses 40-1, 40-2, 40-3, ..., 40-3 connected to the gateway apparatus 20 from the user terminal 10 connected to the gateway apparatus 20. 40-1, 40-2, ..., and 40-N, respectively, from the plurality of IOT devices 40-1, 40-2, 40-3, ..., 40- collects status information and provides the collected status information to the user terminal 10 so that the status information can be displayed on the service screen of the user terminal 10 … ¶73 the processing unit 54, at least a part or the plurality of IOT devices 40-1, 40-2, 40-3, ... , 40-N is displayed on the service screen of the user terminal 10. When the control signal is inputted, the current state of at least some of the IOT devices 40-1, 40-2, 40-3, ... , 40-N is changed in accordance with the input control signal), 
apply control logic based on the environmental inputs and the one or more smart vehicle features vehicle (see Fig. 1, Fig. 2 & ¶¶[0067]-[0073]: ¶67 The current state of at least a part of the plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N may be changed in accordance with the length of time during which the vacancy state is maintained. ¶68 For example, when it is detected that the vacant state is maintained for 20 minutes from the camcorder internal image, the indoor lamp in the on state is switched to the off state, or the heater in the on state is turned off (such as switching to an off state). ¶69 As another example, a room temperature/ humidity sensor, which can be employed as one of a plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N while the vacancy state is maintained, It is also possible to provide a pleasant environment to the user who has entered the camper by operating the air conditioner or the radiator to check the internal temperature/humidity and maintain the inside of the camper at an appropriate temperature/humidity), and
control operation via the user interface of the software application tool of at least one smart vehicle feature of the one or more smart vehicle features based on the applied control logic and the environmental inputs (see Fig. 1, Fig. 2 & ¶¶[0067]-[0073]: ¶70 the state change operation for the IoT device in the vacant state can be changed in accordance with the user setting, and the time length and the object to be changed for the vacant state to be maintained for the state change can be changed. ¶72 the collecting unit 53 is connected to a plurality of IOT apparatuses 40-1, 40-2, 40-3,..., 40-3 connected to the gateway apparatus 20 from the user terminal 10 connected to the gateway apparatus 20. 40-1, 40-2, ..., and 40-N, respectively, from the plurality of IOT devices 40-1, 40-2, 40-3, ..., 40- Collects status information and provides the collected status information to the user terminal 10 so that the status information can be displayed on the service screen of the user terminal 10. ¶ 73 In this regard, in the processing unit 54, at least a part of the plurality of IOT devices 40-1, 40-2, 40-3, ..., 40-N is displayed on the service screen of the user terminal 10 When the control signal is inputted, the current state of at least some of the IOT devices 40-1, 40-2, 40-3, ..., 40-N is changed in accordance with the input control signal).

As per claim 3, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Won further teaches wherein the instructions to control operation comprises opening, closing, shutting off, turning on, or locking of the at least one smart vehicle feature (see Fig. 1, Fig. 2 & ¶¶[0032]-[0070]: ¶32 The plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N refer to devices that can be connected to the gateway device 20 while being mounted inside or outside the camcorder, A fire detection sensor, a gas leakage sensor, an indoor temperature/ humidity sensor, a solar charging system, an interior light control device, a heater control device, and a battery sensing device. May be all included … ¶68 when it is detected that the vacant state is maintained for 20 minutes from the camcorder internal image, the indoor lamp in the on state is switched to the off state, or the heater in the on state is turned off (such as switching to an off state). ¶69 As another example, a room temperature/ humidity sensor, which can be employed as one of a plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N while the vacancy state is maintained, It is also possible to provide a pleasant environment to the user who has entered the camper by operating the air conditioner or the radiator to check the internal temperature/humidity and maintain the inside of the camper at an appropriate temperature/humidity).

As per claim 5, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Won teaches wherein the instructions to control operation of the at least one smart vehicle feature via the user interface comprise instructions to control operation via a control screen on the user interface, the control screen comprising one or more buttons each configured to control a respective smart vehicle feature of the one or more smart vehicle features (see Fig. 1 “User Terminal” (10) & ¶¶[0025]-[0026]: The user terminal 10 includes a plurality of loT devices 40-1, 40-2, 40-3, ... , 40--N connected to the gateway device 20 through a service screen provided in an application execution environment, Quot; refers to a device that processes identification and change of status information for each of the devices, and see ¶¶[0071]-[0074]: ¶72 Collects status information and provides the collected status information to the user terminal 10 so that the status information can be displayed on the service screen of the user terminal 10. ¶73 In this regard, in the processing unit 54, at least a part of the plurality of IOT devices 40-1, 40-2, 40-3, ... , 40-N is displayed on the service screen of the user terminal 10 [implies buttons each configured to control a respective smart vehicle feature] When the control signal is inputted, the current state of at least some of the IOT devices 40-1, 40-2, 40-3, ..., 40-N is changed in accordance with the input control signal. ¶74 For reference, in relation to the solar charging system, which may be employed as one of a plurality of IOT devices 40-1, 40-2, 40-3, ..., 40-N, It is possible to process a unique real-time control operation independently of a control signal input through a service screen of the mobile terminal).

As per claim 6, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Won further teaches wherein the environmental inputs comprise information regarding power consumption, power connectivity, solar power performance, brake status, weather conditions, or combinations thereof (see Fig. 1 & ¶[0032]: ¶32 The plurality of loT devices 40-·1, 40-·2, 40-3, ... , 40-N refer to devices that can be connected to the gateway device 20 while being mounted inside or outside tile camcorder, A fire detection sensor, a gas leakage sensor, an indoor temperature/ humidity sensor, a solar charging system, an interior light control device, a heater control device, and a battery sensing device. May be all included, and see ¶¶[0074]-[0075]: ¶74 For reference, in relation to the solar charging system, which may be employed as one of a plurality of IOT devices 40-1, 40-2, 40-3, ..., 40-N, It is possible to process a unique real-time control operation independently of a control signal input through a service screen of the mobile terminal. ¶75 For example, if it is confirmed that the battery remaining amount of the camping car itself is maintained below the threshold value by monitoring in real time the battery remaining amount of the camping car itself and the power storage amount (e.g., ESS) of the solar charging system, It is possible to control the energy transfer path in real time so as to utilize it as the charging power of the battery of its own, thereby preventing the battery of the camcorder itself from being discharged).



















	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claim 2 is rejected under 35 USC §103 as being unpatentable over Won (Publication No. KR 10-19334993 B1) in view of Publication No. CN 207959744 U by Fang Guiping (hereinafter “Fang”)
The rejections below are based on the machine translation of the Fang’s reference a copy of which is attached to this Office Action as also indicated in the 892 form


As per claim 2, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Won further teaches wherein the one or more smart vehicle features comprise or combinations thereof (see Won ¶¶[0032]-[0069]: ¶32 The plurality of IoT devices 40-1, 40-2, 40-3, ... , 40-N refer to devices that can be connected to the gateway device 20 while being mounted inside or outside the camcorder, A fire detection sensor, a gas leakage sensor, an indoor temperature/ humidity sensor, a solar charging system, an interior light control device, a heater control device, and a battery sensing device. May be all included … ¶69 a room temperature/ humidity sensor, which can be employed as one of a plurality of IoT devices 40-1, 40-2, 40-3, ..., 40-N while the vacancy state is maintained, It is also possible to provide a pleasant environment to the user who has entered the camper by operating the air conditioner or the radiator [implies one or more vent fans] to check the internal temperature/humidity and maintain the inside of the camper at an appropriate temperature/humidity).
Won does not explicitly disclose, which Fang; being analogous art; discloses a smart awning (see Fang Abstract & Pages 1-3: The utility model discloses a kind of intelligent sunshades based on Internet of Things technology, with automatic high wind defensive function, automatic photosensitive regulatory function and Central Control Function, and can be controlled awning by mobile communication equipment such as mobile phone or tablet computers).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Won in view of Fang, as both inventions are directed to the same field of endeavor - intelligent sunshade based on Internet of Things technology and the combination would provide for more accurate detectability, and more powerful networking and interconnection capability (see Fang’s Pages 1-3).


Claims 4, 7 & 9 are rejected under 35 USC §103 as being unpatentable over Won (Publication No. KR 10-19334993 B1) in view of PG Pub. No. US 2015/0234665 A1 by Matsuyuki et al. (hereinafter “Matsuyuki”)

As per claim 4, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Won further teaches wherein the instructions to control operation of the at least one smart vehicle feature comprise instructions to r(see Won ¶¶[0067]-[0073]: ¶68 when it is detected that the vacant state is maintained for 20 minutes from the camcorder internal image, the indoor lamp in the on state is switched to the off state, or the heater in the on state is turned off (such as switching to an off state … ¶71 the collecting unit 53 collects status information on a plurality of IoT devices 40-1, 40-2, 40-3, ... , 40-N. ¶72 More specifically, the collecting unit 53 is connected to a plurality of IOT apparatuses 40-1, 40-2, 40-3,..., 40-3 connected to the gateway apparatus 20 from the user terminal 10 connected to the gateway apparatus 20. 40-1, 40-2, ... , and 40-N, respectively, from the plurality of IOT devices 40-1, 40-2, 40-3, ... , 40- collects status information and provides the collected status information to the user terminal 10 so that the status information can be displayed on the service screen of the user terminal 10. ¶73 In this regard, in this processing unit 54, at least a part or the plurality of IOT devices 40-1, 40-2, 40-3, ... , 40-N is displayed on the service screen of the user terminal 10. When the control signal is inputted [via the user interface], the current state of at least some of the IOT devices 40-1, 40-2, 40-3, ... , 40-N, it is changed in accordance with the input control signal. ¶74 For reference, in relation to the solar charging system, which may be employed as one of a plurality of IOT devices 40--1, 40-2, 40-3, ... , 40-N, It is possible to process a unique real-time control operation independently of a control signal input through a service screen of the mobile terminal [implies operation via the user interface]).
Won does not explicitly disclose, which Matsuyuki; being analogous art; discloses restrict operation (see Matsuyuki  Fig. 1, Fig. 2 & ¶¶[0075]-[0078]: ¶78 the in-vehicle device 1 receives the restriction information transmitted from the portable terminal 2 through the short-range wireless communication interface unit 15 by the control application executed at the control unit 10. According to the restriction information having been received, then, based upon the restriction information having been received, the in-vehicle device 1 determines the contents of action regulation while the vehicle is in a traveling state and a display restriction or an operation restriction is imposed in correspondence to the contents of the action regulation if it is determined that the vehicle is in a traveling state. Namely, the display unit 11 is disallowed to display images and the short-range wireless communication interface unit 15 is disallowed to transmit the operation information. In this manner, coordinated operations of the in-vehicle device 1 and the portable terminal 2 are disallowed.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Won in view of Matsuyuki, as both inventions are directed to the same field of endeavor - portable information terminal (e.g., portable phone or a smartphone controlling in-vehicle device) and the combination would provide for assuring vehicle safety by imposing security policy (see Matsuyuki’s ¶[0004] & ¶[0014]).

As per claim 7, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Won further teaches wherein:
the environmental inputs comprise information regarding power consumption as sensed by the IoT controller of the smart vehicle (see Won Fig. 1 & ¶[0032]: ¶32 The plurality of loT devices 40-·1, 40-·2, 40-3, ... , 40-N refer to devices that can be connected to the gateway device 20 while being mounted inside or outside tile camcorder, A fire detection sensor, a gas leakage sensor, an indoor temperature/ humidity sensor, a solar charging system, an interior light control device, a heater control device, and a battery sensing device. May be all included);
the control logic comprises logic to determine whether the power consumption as sensed by the IoT controller of the smart vehicle exceeds a threshold power consumption (see Won ¶¶[0074]-[0075]: ¶74 It is possible to process a unique real-time control operation independently of a control signal input through a service screen of the mobile terminal. ¶75 For example, if it is confirmed that the battery remaining amount of the camping car itself is maintained below the threshold value by monitoring in real time the battery remaining amount of the camping car itself and the power storage amount (e.g., ESS) of the solar charging system, It is possible to control the energy transfer path in real time so as to utilize it as the charging power of the battery of its own, thereby preventing the battery of the camcorder itself from being discharged); and 
the instructions to control operation of the at least one of the one or more smart vehicle features comprise instructions to (see Won ¶¶[0068]-[0075]: ¶68 when it is detected that the vacant state is maintained for 20 minutes from the camcorder internal image, the indoor lamp in the on state is switched to the off state, or the heater in the on state is turned off (such as switching to an off state … ¶74 For reference, in relation to the solar charging system, which may be employed as one of a plurality of IOT devices 40-1, 40-2, 40-3, ... , 40-N, It is possible to process a unique real-time control operation independently of a control signal input through a service screen of the mobile terminal. ¶75 For example, if it is confirmed that the battery remaining amount of the camping car itself is maintained below the threshold value by monitoring in real time the battery remaining amount of the camping car itself and the power storage amount (e.g., ESS) of the solar charging system, It is possible to control the energy transfer path in real time so as to utilize it as the charging power of the battery of its own, thereby preventing the battery of the camcorder itself from being discharged).
Won does not explicitly disclose, which Matsuyuki; being analogous art; discloses restrict operation (see Matsuyuki  Fig. 1, Fig. 2 & ¶¶[0075]-[0078]: ¶78 the in-vehicle device 1 receives the restriction information transmitted from the portable terminal 2 through the short-range wireless communication interface unit 15 by the control application executed at the control unit 10. According to the restriction information having been received, then, based upon the restriction information having been received, the in-vehicle device 1 determines the contents of action regulation while the vehicle is in a traveling state and a display restriction or an operation restriction is imposed in correspondence to the contents of the action regulation if it is determined that the vehicle is in a traveling state. Namely, the display unit 11 is disallowed to display images and the short-range wireless communication interface unit 15 is disallowed to transmit the operation information. In this manner, coordinated operations of the in-vehicle device 1 and the portable terminal 2 are disallowed.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Won in view of Matsuyuki, as both inventions are directed to the same field of endeavor - portable information terminal (e.g., portable phone or a smartphone controlling in-vehicle device) and the combination would provide for assuring vehicle safety by imposing security policy (see Matsuyuki’s ¶[0004] & ¶[0014]).

As per claim 9, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Won further teaches wherein:
the environmental inputs comprise information regarding weather conditions as sensed by a sensor communicatively coupled to the IoT controller of the smart vehicle (see Won Fig. 1 & ¶[0032]: ¶32 The plurality of loT devices 40-1, 40-2, 40-3, ... , 40-N refer to devices that can be connected to the gateway device 20 while being mounted inside or outside tile camcorder, A fire detection sensor, a gas leakage sensor, an indoor temperature/ humidity sensor- [weather conditions as sensed by a sensor], a solar charging system, an interior light control device, a heater control device, and a battery sensing device. May be all included);
the control logic comprises logic to determine whether the weather conditions are indicative of a risk of bad weather (see Won Fig. 1 & ¶¶[0069]-[0070]: ¶69 As another example, a room temperature/ humidity sensor, which can be employed as one of a plurality of IoT devices 40-1, 40-2, 40-3, ... , 40-N while the vacancy slate is maintained, It is also possible to provide a pleasant environment to the user who has entered the camper by operating the air conditioner or the radiator in order to check the internal temperature/ humidity and maintain the inside of the camper with the appropriate temperature/ humidity); and	
the instructions to control operation of the at least one smart vehicle feature comprise instructions to (see Won Fig. 1 & ¶¶[0068]-[0070]: ¶68 when it is detected that the vacant state is maintained for 20 minutes from the camcorder internal image, the indoor lamp in the on state is switched to the off state, or the heater in the on state is turned off (such as switching to an off state … ¶69 It is also possible to provide a pleasant environment to the user who has entered the camper by operating the air conditioner or the radiator in order to check the internal temperature/ humidity and maintain the inside of the camper with the appropriate temperature/ humidity … ¶70 the state change operation for the IoT device in the vacant state can be changed in accordance with the user setting, and the time length and the object to be changed for the vacant state to be maintained for the state change can be changed).
Won does not explicitly disclose, which Matsuyuki; being analogous art; discloses restrict operation (see Matsuyuki  Fig. 1, Fig. 2 & ¶¶[0075]-[0078]: ¶78 the in-vehicle device 1 receives the restriction information transmitted from the portable terminal 2 through the short-range wireless communication interface unit 15 by the control application executed at the control unit 10. According to the restriction information having been received, then, based upon the restriction information having been received, the in-vehicle device 1 determines the contents of action regulation while the vehicle is in a traveling state and a display restriction or an operation restriction is imposed in correspondence to the contents of the action regulation if it is determined that the vehicle is in a traveling state. Namely, the display unit 11 is disallowed to display images and the short-range wireless communication interface unit 15 is disallowed to transmit the operation information. In this manner, coordinated operations of the in-vehicle device 1 and the portable terminal 2 are disallowed.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Won in view of Matsuyuki, as both inventions are directed to the same field of endeavor - portable information terminal (e.g., portable phone or a smartphone controlling in-vehicle device) and the combination would provide for assuring vehicle safety by imposing security policy (see Matsuyuki’s ¶[0004] & ¶[0014]).








	
Claim 8 is rejected under 35 USC §103 as being unpatentable over Won (Publication No. KR 10-19334993 B1) in view of Publication No. KR 10-1853478 B1 by Kim Joo Hwan (hereinafter “Hwan”)
The rejections below are based on the machine translation of the Hwan’s reference a copy of which is attached to this Office Action as also indicated in the 892 form


As per claim 8, Won teaches the control system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Won further teaches wherein:
Won does not disclose, which Hwan; being analogous art; discloses the environmental inputs comprise a brake status of a vehicle brake of the smart vehicle as sensed by the IoT controller of the smart vehicle (see Hwan Abstract: an IoT-integrated idling restriction device which receives information of a vehicle system of a vehicle through a vehicle sensor which is an IoT-based smart sensor, and see ¶[0019]: the IoT integrated idling restriction device 100 may be a device that integrates the object Internet and the idling restriction device, and is equipped with a smart sensor in the idling restriction device … The IoT integrated idling restriction device 100 may be an apparatus for receiving information by mounting an IoT-based smart sensor on a speed sensor, a generator, a gear detection, a brake detection, an ignition coil, a starter motor);
the control logic comprises logic to determine whether the brake status is indicative of activation of the vehicle brake (see Hwan Abstract: a pre-stored idling restriction algorithm, generates idling restriction data including information received from the smart sensor and idling information of the vehicle, and transmits the generated idling restriction data through wireless communications based on IoT, and see ¶[0019]: The IoT integrated idling restriction device 100 may be a device for reducing idling under predetermined conditions using information received from a plurality of IoT-based smart sensors); and
the instructions to control operation of the at least one smart vehicle feature comprise instructions to restrict operation of the at least one smart vehicle feature when the brake status is indicative of activation of the vehicle brake (see Hwan Abstract: restricts the idling of the vehicle by controlling the on/off of the starting of the vehicle and the driving and releasing of a brake based on the received information … An idle-based idle restriction system is provided, which receives information of the vehicle's vehicle system through a vehicle sensor, which is a smart sensor based on IoT (Internet of Thing), and based on the received information and the previously stored idle restriction algorithm, and see ¶[0019]: The IoT integrated idling restriction device 100 may be a device for collecting information on idling through a smart sensor and restricting idling using the collected information).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Won in view of Hwan, as both inventions are directed to the same field of endeavor – Vehicle Control based on IoT device and the combination would provide for reducing unnecessary idling to reduce vehicle fuel consumption and exhaust gas (see Hwan’s ¶¶[0001]-[0019]).

	Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not sufficiently teach or suggest all the limitations of claim 10 and 11, in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: The arts of record, especially Won (Patent Publication KR 10-19334993 B1), do not singularly or in combination disclose “determine as a line-of-sight (LOS) determination whether the at least one smart vehicle feature is within a LOS of a user of the smart mobile device, and apply the control logic based on the environmental inputs, the one or more smart vehicle features, and the LOS determination; and the instructions to control operation of the at least one smart vehicle feature comprise instructions to restrict operation of the at least one smart vehicle feature when the LOS determination is indicative that the at least one smart vehicle feature is not within the LOS of the user of the smart mobile device” as recited in Applicant’s claim 10.
The uniqueness of the claimed invention is in having an aptly control system that has the function for restrict operation of the at least one smart vehicle feature when the LOS determination is indicative that the at least one smart vehicle feature is not within the LOS of the user of the smart mobile device, as set forth in dependent claim 10. The arts of record, like Won, Fang, Matsuyuki, Hwan & Funk (2018/0178781 A1) do not singularly or in combination disclose such control system that restrict operation of the at least one smart vehicle feature when not within the LOS of the user of the smart mobile device.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the dependent claim 10.  Dependent claim 11 also contain allowable subject matter by virtue of their dependency on claim 10 (if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Funk et al. (PG Pub. No. 2018/0178781 A1) teaches techniques for implementing Internet of Things ("IoT") functionality using IoT management node that receives sensor data from one or more IoT-capable sensors, analyze the sensor data to determine one or more actions to be taken, and identify one or more devices ( e.g., vehicular components associated with a vehicle) for performing the determined one or more first actions. Funk’s IoT management node then autonomously controls each of the identified one or more devices to perform tasks based on the determined one or more first actions to be taken, thereby implementing smart environment functionality (e.g., smart vehicle functionality).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/Tarek Elarabi/Examiner, Art Unit 3661